FILED
                              NOT FOR PUBLICATION                            DEC 29 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANGEL MARIA SARAVIA and JAIRO                     No. 09-72674
DAVID SARAVIA,
                                                  Agency Nos. A073-395-470
              Petitioners,                                    A079-271-425

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                            **
                             Submitted December 14, 2010
                                San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Angel Maria Saravia, the lead petitioner, and her son Jairo David Saravia,

natives and citizens of El Salvador, petition pro se for review of the decision of the

Board of Immigration Appeals summarily affirming the immigration judge’s denial


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of their applications for asylum, withholding of removal, and relief under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence and will uphold the IJ’s determination unless the

evidence compels a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). We deny the petition.

         The lead petitioner alleges persecution arising from guerrilla activity in the

El Salvador civil war in the 1980s. Petitioner testified that she was not detained,

harmed, or directly threatened by the guerillas. Substantial evidence supports the

agency’s determination that petitioner failed to establish past persecution. See Lim

v. INS, 224 F.3d 929, 936 (9th Cir. 2000). Substantial evidence also supports the

agency’s determination that petitioner failed to establish a well-founded fear of

future persecution in light of changed country conditions following the 1996 peace

accords. See Gonzales-Hernandez v. Ashcroft, 336 F.3d 995, 997-98 (9th Cir.

2003).

         Because lead petitioner failed to establish eligibility for asylum, she

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Substantial evidence also supports the agency’s denial of CAT relief because

petitioner has not established it is more likely than not she will be tortured by or


                                             2                                     09-72674
with the acquiescence of the El Salvador government. See Silaya v. Mukasey, 524
F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                       3                                  09-72674